ACCEPTED
                                                                                         04-15-00640-CR
                                                                             FOURTH COURT OF APPEALS
                                                                                  SAN ANTONIO, TEXAS
                                                                                   12/22/2015 5:13:36 PM
                                                                                          KEITH HOTTLE
                                                                                                  CLERK

                           CAUSE NO. 04-15-00640-CR

EDUARDO REYES,                             §         IN THE COURT OF  APPEALS
                                                                  FILED IN
                                                              4th COURT OF APPEALS
    Appellant                              §                   SAN ANTONIO, TEXAS
VS.                                        §         IN SAN ANTONIO,     TEXAS
                                                              12/22/15 5:13:36 PM
                                           §                    KEITH E. HOTTLE
THE STATE OF TEXAS,                        §
                                                      th
                                                                      Clerk
                                                     4 JUDICIAL DISTRICT
     Appellee

  MOTION FOR EXTENSIONOF TIME TO FILE APPELLANT'S BRIEF

TO THE HONORABLE JUDGES OF SAID COURT:

        COMES NOW, EDUARDO REYES, Appellant, and files this Motion for

Extension of Time to File Appellant's Brief, pursuant to Rules 10.5(b) and 38.6(d),

Texas Rules of Appellate Procedure. In support of this Motion, Appellant would

show the following:

                                          I.

        Appellant’s brief is due to be filed on December 21, 2015. Counsel for

Appellant requires an extension of thirty (30) days within which to complete and file

Appellant’s brief in this cause. This is Appellant’s first request for extension of

time.

                                          II.

        Counsel for Appellant has worked diligently on the brief since receiving

the record, but has been unable to complete it for the following reasons:

        1. Counsel for Appellant had numerous, previously set, pretrial and trial

settings in the county and district criminal courts of Bexar County, Texas, and in

the United States District Court, Western District of Texas — San Antonio
Division.

                                              III.

       This request is not made for the purpose of delay, but rather this request is

made to allow counsel adequate time to prepare Appellant’s Brief. Appellant

moves this Court for an order granting an extension of thirty (30) days, or until

January 21, 2016, for Appellant to submit the brief in this case.

       WHEREFORE, PREMISES CONSIDERED, Appellant moves this Court

for an order granting an extension of thirty (30) days for Appellant to submit the

brief in this case.

                                        Respectfully submitted,

                                        Robert F. Gebbia
                                        Law Offices of William T. Reece, Jr.
                                        107 Woodward Place
                                        SAN ANTONIO, TX 78204
                                        Tel: (210) 225-7555
                                        Fax: (210) 226-3596

                                        By:        /s/
                                        Robert F. Gebbia
                                        State Bar No. 24054162
                                        lawofficewmreece@gmail.com
                                        Attorney for Appellant
                      CERTIFICATE OF COMPLIANCE

      Pursuant to Rule 9 of the Texas Rules Appellate Procedure, the undersigned

counsel of record certifies that the motion contains 503 words.



                                             /s/
                                       Robert F. Gebbia

                        CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the above and foregoing Motion

for Extension of Time to File Appellant's Brief was delivered via email to the Bexar

County District Attorney's Office, Appellate Division, 101 W. Nueva, 4th Floor,

San Antonio, Texas 78205, to: Jeanette.Canales@bexar.org on this the 21st day of

December, 2015.


                                             /s/
                                       Robert F. Gebbia
                           CAUSE NO. 04-15-00640-CR

EDUARDO REYES,                               §     IN THE COURT OF APPEALS
    Appellant                                §
VS.                                          §     IN SAN ANTONIO, TEXAS
                                             §
                                                    th
THE STATE OF TEXAS,                          §     4 JUDICIAL DISTRICT
     Appellee
                                      ORDER
      On this the _____ day of                   , 2015 , came on to be heard the

Appellant's Motion for Extension of Time to File Appellant's Brief and the Court is

of the opinion that this Motion should be:

      GRANTED, and the deadline for filing the Appellant's brief in Cause No. 04-

15-00640-CR is extended to                          , 2016.

      DENIED, to which action of the Court the Appellant objects.

SIGNED this the         day of                   , 2015.




                                        JUDGE PRESIDING